DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 – 5, 7 – 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claim 14 is objected to because of the following informalities:  “the clearance of the fiber optic ferrule with the connector housing” in line 8 should read “a clearance of the fiber optic ferrule with the connector housing”.  Appropriate correction is required. For examining purposes examiner shall interpret a clearance between the first pair of opposing short sides to be the clearance of the fiber optic ferrule with the connector housing.

Allowable Subject Matter
Claims 6, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, taken alone or in combination, fails to disclose or render obvious a forward facing surface on each of the first pair of opposing shorter sides of the fiber optic ferrule lying in a plane different from and parallel to a plane containing the forward facing surface on each of the second pair of opposing longer sides. The closest relevant prior art of record, Imazu et al. (U.S. Patent # 6,402,388 B1), teaches forward facing surfaces (the surfaces of 26 facing 24 of the sides as seen in figs. 5 – 8) all in the same plane. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 7 and 14 all recite the limitation “the clearance of the fiber optic ferrule with the connector housing extending all along (a length of) the first pair of opposing short sides of the fiber optic ferrule from an end face thereof to a rearmost end of the fiber optic ferrule”. However, this does not seem to be disclosed in the specification of the instant application or the drawings as fig. 5 seems to show that the edge of 22 contacts the ferrule 12 and thus the clearance does not extend from an endface thereof to a rearmost end of the fiber optic ferrule as claimed. For examining purposes examiner shall interpret the clearance as claimed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imazu et al. (U.S. Patent # 6,402,388 B1).
	In Re claim 1, ‘388 teaches a fiber optic ferrule comprising: a first pair of opposing short sides (left and right of 1, figs. 6 and 8); a second pair of opposing long sides (top and bottom of 2, figs. 7 and 9) that have a length greater than the opposing short sides, each of the second pair of opposing long sides joined to each of the first pair of opposing short sides; and a forward facing surface (as seen in fig. 5, surfaces top and bottom of 26 contact 24) provided on each of the second pair of long sides, the forward facing surface configured to engage (when fully inserted and before connecting with another ferrule 2) an interior surface of a connector housing (21), wherein there is a clearance between the first pair of opposing short sides of the fiber optic ferrule and the interior surface of the connector housing in an unmated configuration (before full insertion of 2 into 21 as claim does not recite that the long sides are engaged at the same time the clearance is maintained) of a fiber optic connector, the clearance of the fiber optic ferrule with the connector housing extending all along the first pair of opposing short sides of the fiber optic ferrule from an end face thereof (end face of 26) to a rearmost end (near 21b) of the fiber optic ferrule when the fiber optic ferrule is installed in the connector housing (when two ferrules (2) mate a clearance as seen in figs. 8 and 9 is created).

	In Re claim 2, ‘388 teaches wherein the clearance is maintained when the fiber optic ferrule is biased in the connector housing by a spring (its biased by a spring but ferrule 2b overcomes the bias force, fig. 8).

	In Re claim 3,’388 teaches wherein the forward facing surface divides the fiber optic ferrule into a front portion and a rear portion (figs. 6 and 7).

	In Re claim 4, ‘388 teaches wherein the forward facing surface is part of a shoulder on each of the second pair opposing long sides (fig. 5).

	In Re claim 5, ‘388 teaches herein the forward facing surface is part of a shoulder on each of the second pair opposing short sides (fig. 5).

	In Re claim 7, ‘388 teaches A fiber optic ferrule comprising: a first pair of opposing short sides (left and right sides of 2); a second pair of opposing long sides (top and bottom of 2) that have a length greater than the opposing short sides and joined to the first pair of opposing short sides; and a forward facing surface (top and bottom of 26 that faces 24) provided on each of the second pair of long sides, the forward facing surface configured to engage an interior surface (at 24) of a connector housing, wherein there is a clearance between the first pair of opposing short sides of the fiber optic ferrule and the interior surface in a biased (fig. 8 when 2b is present) configuration of the fiber optic ferrule, the clearance of the fiber optic ferrule with the connector housing extending all along a length of the first pair of opposing short sides of the fiber optic ferrule from an end face thereof to a rearmost end of the fiber optic ferrule (fig. 8).

	In Re claim 8, ‘388 teaches wherein the clearance is maintained when the fiber optic ferrule is biased in the connector housing by a spring (21b, fig. 8).

	In Re claim 9, ‘388 teaches wherein the forward facing surface divides the fiber optic ferrule into a front portion and a rear portion (fig. 8).

	In Re claim 10, ‘388 teaches wherein the forward facing surface is part of a shoulder (top and bottom of 26) on each of the second pair opposing long sides (fig. 5).

	In Re claim 11, ‘388 teaches wherein the forward facing surface is part of a shoulder (left and right of 26) on each of the second pair opposing short sides.
	In Re claim 14, ‘388 teaches a fiber optic ferrule comprising: a first pair of opposing short sides (left and right of 2); a second pair of opposing long sides (top and bottom of 2) joined to the first pair of opposing short sides; and a forward facing surface (surface of 26 facing 24) provided on each of the second pair of long sides, the forward facing surface configured to engage an interior surface (24) of a connector housing, wherein there is a clearance between the first pair of opposing short sides of the fiber optic ferrule (there is a clearance between the sides and 24 when 2b is pressing against 2a, there is also a clearance between the sides of 2b and 21, figs. 6 and 8), the clearance of the fiber optic ferrule with the connector housing extending all along a length of the first pair of opposing short sides of the fiber optic ferrule from an end face thereof to a rearmost end of the fiber optic ferrule (figs. 6 and 8), and wherein the forward facing surface divides the ferrule into two parts between a front portion and a rear portion of the fiber optic ferrule (figs. 6 – 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874